Case 2:19-cv-07052-PKC-RML Document 10 Filed 02/05/20 Page 1 of 4 PageID #: 39

                                         Counseling and Advising Clients Exclusively on Laws of the Workplace

                                         Zabell & Collotta, P.C.
                                         1 Corporate Drive
                                         Suite 103                            Ryan T. Biesenbach, Esq.
                                         Bohemia, New York 11716              Email: RBiesenbach@laborlawsny.com
                                         Tel. 631-589-7242
                                         Fax. 631-563-7475
                                         www.Laborlawsny.com


February 5, 2020

VIA ELECTRONIC CASE FILING

Honorable Pamela K. Chen
Unites States District Court Judge
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

      Re:     Rodriguez v. National Golf Links of America, et al.
              Case No.: 19-cv-07052 (PKC) (RML)

Your Honor:

       This firm is counsel to Andrew Rodriguez, Plaintiff in the above-referenced
matter. We submit the following in opposition to the January 30, 2020 pre-motion
application of Defendants National Golf Links of America (the “National”) and
William Muller’s (collectively, “Defendants”). Defendants’ application [ECF Doc No.
9] is submitted in anticipation of a putative motion to dismiss Plaintiff’s Complaint
pursuant to Fed. R. Civ. P. 12(b)(6). For the reasons discussed herein, Defendants’
request should be denied in its entirety.

      On December 12, 2019, Plaintiff commenced this action on behalf of himself
others similarly situated seeking relief pursuant to the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. §§ 201, et seq., and the New York Labor Law (“NYLL”), N.Y. Lab.
Law § 190, et seq. See [ECF Doc. No. 1]. Under the FLSA, an employee who works in
excess of forty (40) hours in a workweek shall be compensated for those excess hours
“at a rate not less than one and one-half times the regular rate at which he is
employed.” 29 U.S.C. § 207(a)(1).

       The Second Circuit has held that in order to state a “plausible FLSA overtime
claim, a plaintiff must sufficiently allege 40 hours of work in a given workweek as
well as some uncompensated time in excess of the 40 hours.” Lundy v. Catholic Health
Sys. of Long Island, Inc., 711 F.3d 106, 114 (2d Cir. 2013) (citing 29 U.S.C. §
207(a)(1)). A Plaintiff is “not required to provide an approximation of uncompensated
overtime hours in order to survive a motion to dismiss their FLSA overtime claims.”
Wiggins v. Garden City Golf Club, No. 16-CV-5959, 2017 U.S. Dist. LEXIS 178678,
Case 2:19-cv-07052-PKC-RML Document 10 Filed 02/05/20 Page 2 of 4 PageID #: 40




February 5, 2020
Page 2 of 4

at *5 (E.D.N.Y. Oct. 25, 2017) (citing DeJesus v. HF Mgmt. Servs., 726 F.3d 85, 88
(2d Cir. 2013) (stating that the Second Circuit “declined to make an approximation of
overtime hours a necessity in all cases”). However, “an approximation ‘may help draw
a plaintiff’s claim closer to plausibility.’” Id. (quoting Lundy, 711 F.3d at 114 n.7).

       Here, Plaintiff alleges he worked exclusively for the National from 2003
through 2019 during its “season of operation” – the last weekend of April through the
first weekend of November. [ECF Doc. No. 1, at ¶¶ 20, 24-25]. The Complaint alleges
that during those months Plaintiff worked seven (7) days per week, and further
provides the approximate hourly breakdown of his daily schedule: Mondays: 11:30
a.m. – 6 p.m.; Tuesdays: 6:30 a.m. – 5 p.m.; Wednesdays: 6:30 a.m. – 5 p.m.;
Thursdays: 6:30 a.m. – 5 p.m.; Fridays: 6:30 a.m. – 5 p.m.; Saturdays: 6:30 a.m. – 5
p.m.; and Sundays: 6:30 a.m. – 2 p.m. Id. at ¶ 34. This weekly schedule constitutes a
workweek of approximately sixty-six and one-half (66.5) hours. Id. at ¶ 36. The
Complaint further alleges that this schedule was departed from during the ten (10)
annual tournaments held by the National, during which time Plaintiff worked
extended hours on Fridays and Saturdays for a combined sixty-nine (69) to seventy
(70) hours. Id. at ¶¶ 35, 37.

       Defendants’ summary ignores these pleadings. Moreover, the ambiguity and
mathematical uncertainty discussed in the cases presented by Defendants is
distinguishable from this case. For example, in Lundy, 711 F.3d at 114, the complaint
was dismissed based on pure arithmetic: tallying the plausible factual allegations,
the Second Circuit could not get beyond forty (40) hours in any given workweek and,
therefore, to a plausible claim for overtime. Similarly, in DeJesus, 726 F.3d at 89, the
Second Circuit again found that the plaintiff’s complaint to be “devoid of any numbers
to consider beyond those plucked from the statute.” The absence of certain content
which was dispositive to the claims in Lundy and DeJesus is not present here.

       Plaintiff alleges that during the weeks which make up the National’s operating
season (April through November), he worked the foregoing schedules. These
schedules required Plaintiff to work in excess of forty (40) hours during each of these
weeks – work for which Plaintiff was not properly compensated as required by the
FSLA. These allegations, taken as true, are fatal to Defendants’ application and
putative motion. We therefore respectfully submit the existence of such allegations
are alone sufficient to “support a reasonable inference that [Plaintiff] worked more
than forty hours in given week.” Nakahata v. N.Y.-Presbyterian Healthcare Sys., 723
F.3d 192, 201 (2d Cir. 2013). Plaintiff’s claims fit squarely within established
precedent.
Case 2:19-cv-07052-PKC-RML Document 10 Filed 02/05/20 Page 3 of 4 PageID #: 41




February 5, 2020
Page 3 of 4

       Lastly, we object to Defendants’ representations concerning Plaintiff’s
employment status as disingenuous. There exists no “established authority” holding
that golf caddies are not “employees” under either the FLSA or NYLL. For example,
Defendants’ citation to the “Field Operations Handbook” of the U.S. Department of
Labor (“USDOL”) is unpersuasive. The handbook does not factor into any proper
analysis about the employment status of golf caddies such as Plaintiff. Indeed, the
USDOL Wage and Hour Division takes a neutral position on the status of golf caddies:
“the WHD is not prepared to assert that caddies are employees of the golf course
operator.” U.S. Dep’t of Labor, Wage & Hour Div., Field Operations Handbook, ch.
10(b)15) (March 31, 2016)1;see also Munoz-Gonzalez v. D.L.C. Limousine Serv., 904
F.3d 208, 216 (2d Cir. 2018) (“the [USDOL’s] Handbook lacks the force of law, and is
entitled to deference only to the extent that it has the ‘power to persuade’”)(citing
Chen v. Major League Baseball Properties, Inc., 798 F.3d 72, 83 (2d Cir. 2015). Thus,
there is no deference to accord the USDOL with respect to Plaintiff’s employment
status.

      Defendants’ analysis of Plaintiff’s NYLL claims is similarly unconvincing.
Plaintiff’s state law claims are governed by Article 6 of the NYLL, entitled “Payment
of Wages”. Under this Article, the definition of “employee” is expansive and, with few
exemptions (none of which are relevant here), apply to “any person employed for hire
by an employer in any employment.” NYLL § 190(b). The provision to which
Defendants cite is found in Article 18 of the NYLL, the “Unemployment Insurance
Law.” Put differently, NYLL Article 18 has no bearing upon Plaintiff’s claims and
does not constitute “established authority” from which the Court should be guided.

      Plaintiff sets forth sufficient allegations concerning Defendants’ violations of
the FLSA and NYLL. Defendants have not and cannot rebut these facts. Accordingly,
we respectfully submit the Court should deny Defendants’ application in its entirety.
Counsel remain available should the Court require additional information in
connection with this submission.

Respectfully submitted,

ZABELL & COLLOTTA, P.C.


Ryan T. Biesenbach



1   Available at: https://www.dol.gov/agencies/whd/field-operations-handbook/Chapter-10#B10b15.
Case 2:19-cv-07052-PKC-RML Document 10 Filed 02/05/20 Page 4 of 4 PageID #: 42




February 5, 2020
Page 4 of 4

cc:    Client
       Marc Wolinsky, Esq. (via Electronic Case Filing)
